Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 1 of 36 PageID: 340




*FOR PUBLICATION*

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
__________________________________________
NEW JERSEY CONSERVATION                    :
FOUNDATION,                                :
                                           :
            Plaintiff,                     : Civ. Action No. 17-11991(FLW)
                                           :
      v.                                   :
                                           :
FEDERAL ENERGY REGULATORY                  :            OPINION
COMMISSION, et al.,                        :
                                           :
            Defendants.                    :
__________________________________________:

WOLFSON, United States District Judge:

      In January 2018, defendant Federal Energy Regulatory Commission

(“FERC” or “Commission”), issued an order granting third-party PennEast

Pipeline Company, LLC (“PennEast”) the right to construct and operate an

interstate natural gas pipeline.    Several parties to that agency proceeding,

including Plaintiff New Jersey Conservation Foundation (“NJCF” or “Plaintiff”),

have sought rehearing before the agency. While those requests were pending,

NJCF brings this separate matter challenging FERC’s purported ongoing pattern

and practice of issuing certificates in violation of the Fifth Amendment of the

United States Constitution. 1 In the present matter, Defendants move to dismiss




1      In addition to FERC, Plaintiff also names the following as defendants: Neil
Chatterjee, Cheryl Lafleur and Robert Powelson. These individual defendants
are sued in their official capacity as Commissioners of FERC. I will collectively
refer to FERC and these individuals as “Defendants.”

                                        1
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 2 of 36 PageID: 341



for lack of subject matter jurisdiction, arguing, inter alia, that FERC’s

authorizing statute, i.e., the Natural Gas Act (the “NGA”), vests the courts of

appeals with exclusive jurisdiction to hear the type of claims asserted by Plaintiff

in this case. For the reasons set forth below, Defendants’ motion to dismiss is

GRANTED.

                 BACKGROUND and PROCEDURAL HISTORY

I.    Statutory and Regulatory Background

      FERC is an “independent regulatory commission comprising up to five

members appointed by the President, with advice and consent of the U.S.

Senate.” Department of Energy Organization Act, 42 U.S.C. § 7171(a)-(b).

Commissioners may serve up to five-year terms, and no more than three

members of the Commission may be members of the same political party. §

7171(b)(1). Each member has one vote and actions are determined by majority

vote. As a governmental agency, FERC is relegated with the authority to regulate

the interstate transmission and wholesale sale of electricity and natural gas, and

licenses the construction and operation of hydropower projects, natural gas

pipelines, and the projects’ infrastructure.

      The NGA, 15 U.S.C. § 717, et seq., confers on the Commission “exclusive

jurisdiction” over the “transportation and sale of natural gas in interstate

commerce.” Schneidewind v. ANR Pipeline Co., 485 U.S. 293, 300-301 (1988) (the

NGA is a “comprehensive scheme of federal regulation”); see Del. Riverkeeper

Network v. FERC, 243 F.Supp.3d 141, 144 (D.D.C. 2017). Section 7 of the Act

governs the process for obtaining a certificate authorizing the construction,


                                         2
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 3 of 36 PageID: 342



extension, or abandonment of natural gas pipeline facilities. See 15 U.S.C. §

717f; Del. Riverkeeper, 243 F. Supp.3d at 144–45 (describing FERC certification

process); Myersville Citizens for a Rural Cmty., Inc. v. FERC, 783 F.3d 1301,

1307–08 (D.C. Cir. 2015). The Commission may issue a certificate only if it finds

that the proposed project “is or will be required by the present or future public

convenience and necessity,” and may attach to the certificate “such reasonable

terms and conditions as the public convenience and necessity may require.” 15

U.S.C. § 717f(e). The NGA also permits any person aggrieved by a FERC order to

seek rehearing before the Commission within thirty days after the order’s

issuance. 15 U.S.C. § 717r(a). After FERC issues a rehearing order, a party

aggrieved by that particular order may seek judicial review in the appropriate

court of appeals. 15 U.S.C. § 717r(b). Importantly, the Act vests jurisdiction in

the U.S. Courts of Appeals to review final FERC orders and all matters inhering

in a pipeline certificate. Id.

II.   PennEast Pipeline Certificate 2

      In September 2015, PennEast submitted an application pursuant to the

NGA, 15 U.S.C. § 717f(c), to construct and operate an interstate natural gas

pipeline extending from Pennsylvania to New Jersey. Numerous parties,

including Plaintiff, intervened in that FERC proceeding, in addition to submitting



2       While the Complaint does not allege detailed facts regarding the PennEast
application, Plaintiff refers to PennEast’s proceedings before FERC as the basis
for its claims. For the purposes of completeness and clarity, I will set forth some
details of the application process. These undisputed facts are derived from
public records. To be sure, I do not, and need not, however, rely on these facts
in resolving Defendants’ Rule 12(b)(1) motion.

                                        3
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 4 of 36 PageID: 343



comments on the application to FERC. Upon filing PennEast’s application,

FERC’s Office of Energy Projects (the “Office”) initiated an environmental review

process in accordance with the National Environmental Policy Act (“NEPA”), 42

U.S.C. § 4321, et seq., to study the potential impact of the proposed pipeline. In

that regard, the Office concluded that the proposed pipeline would result in some

adverse effects, but they would be reduced to “less than significant levels” with

the implementation of certain mitigation measures. See Final Environmental

Impact Statement at ES-18. These proposed mitigation measures were

recommended as conditions to any final authorization by FERC.

      On January 19, 2018, FERC issued its Certificate Order of “public

convenience and necessity,” with one Commissioner dissenting, adopting the

Office’s findings. Consequently, FERC granted a Certificate to PennEast, subject

to compliance with environmental and operating conditions. Thereafter,

numerous parties, including Plaintiff, filed requests for agency rehearing.

Plaintiff also moved to stay the Certificate Order.

      Following the application for rehearing, FERC has the “power to grant or

deny rehearing or to abrogate or modify its order without further hearing” within

30 days; otherwise the request is considered denied. 15 U.S.C. § 717r(a). On

February 22, 2018, the Commission’s Deputy Secretary issued a tolling order,

granting rehearing for the limited purpose of affording the Commission time to

consider the rehearing requests. During the pendency of the instant motion, the

Commission issued a final order denying rehearing in the PennEast pipeline

proceeding. Thereafter, Plaintiff, along with other third-parties, filed a petition


                                         4
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 5 of 36 PageID: 344



for review of the Commission’s PennEast orders pursuant to the NGA in the U.S.

Court of Appeals for the D.C. Circuit. 3

      C. Plaintiff’s Complaint

      NJCF is a 501(c)(3) not-for-profit organization headquartered in Far Hills,

New Jersey. Compl., ¶ 13. The purpose of the organization is preserving New

Jersey’s land and natural resources. Id. In that endeavor, NJCF owns over

20,000 acres of land preserved for the benefit of the public and the environment.

Id. Indeed, NJCF owns property in Hunterdon County along the proposed route

of the PennEast pipeline. Id. at ¶ 14. NJCF’s land is subject to eminent domain

proceedings under the Certificate at issue. Id. Plaintiff alleges that the pipeline

will impact NJCF’s property by interfering with NJCF’s ownership of, access to,

and normal use of its private lands. Id. at ¶ 15. NJCF further alleges that it will

suffer economic harm if the public, members, and potential members cannot use

the land as originally intended. Id.

      In the Complaint, Plaintiff asserts three causes of action: (1) FERC’s

issuance of certificates that delegate the power of eminent domain in the absence

of adequate public use analyses violates the Takings Clause of the Fifth

Amendment; (2) FERC’s practice of granting eminent domain prior to receiving

environmental impact findings from regulatory agencies charged with making



3     Because Plaintiff has appealed FERC’s Certification at issue, I question
whether having parallel actions in this Court and the court of appeals would
render this case moot, or whether I should abstain from hearing Plaintiff’s
claims. However, because the parties have not argued that this case is mooted
by FERC’s issuance of a final order, and because I find that subject matter
jurisdiction is lacking, see infra, I need not reach this issue.

                                           5
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 6 of 36 PageID: 345



them violates the Fifth Amendment; and (3) FERC’s practice of issuing a

certificate conditioned on subsequent state or federal authorizations that may

require changes to the pipeline route or prevent construction also violates the

Takings Clause. In that regard, Plaintiff seeks a judgment and order declaring

FERC’s pattern and practices unconstitutional. Significantly, in its Complaint,

Plaintiff painstakingly characterizes its claims as constitutional in nature, and

that it is raising an issue of first impression — whether a conditional certificate,

issued by FERC, that is not sufficient to authorize pipeline construction may

constitutionally permit a private company to condemn land for a pipeline that

may never be built.

      In the instant matter, Defendants move to dismiss the Complaint for lack

of subject matter jurisdiction.    They argue that because the NGA vests the

appropriate court of appeals — in this case, the Third Circuit or the D.C. Circuit

— with exclusive jurisdiction to hear matters inhering in a pipeline certificate

proceeding, this Court lacks jurisdiction to hear Plaintiff’s claims. 4

                                    DISCUSSION

I.    Legal Standard

      Federal Rule of Civil Procedure 12(b)(1) mandates the dismissal of a case

for “lack of subject-matter jurisdiction.” FED. R. CIV. P. 12(b)(1). When jurisdiction

is challenged pursuant to Rule 12(b)(1), the plaintiff bears the burden of

persuading the court that subject matter jurisdiction exists. See Kehr Packages,


4      Defendants also argue that the Complaint should dismissed for Plaintiff’s
failure to exhaust administrative remedies. Because I find that this Court lacks
subject matter jurisdiction, I do not address this argument.

                                          6
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 7 of 36 PageID: 346



Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991); Rudolph v. Adamar of

N.J., Inc., 153 F.Supp.2d 528, 533 (D.N.J. 2001); see also Hedges v. United

States, 404 F.3d 744, 750 (3d Cir. 2005).

      In evaluating a Rule 12(b)(1) motion to dismiss, courts must determine

whether the motion attacks the complaint as deficient on its face, or whether the

motion attacks the existence of subject matter jurisdiction in fact, apart from

any pleadings. Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d

Cir. 1977). In a case where a defendant presents a factual attack, the court may

consider evidence outside the pleadings. See Gotha v. United States, 115 F.3d

176, 178–79 (3d Cir. 1997); Mortensen, 549 F.2d at 891–92. When a defendant

attacks subject matter jurisdiction “in fact,” it disputes the existence of certain

jurisdictional facts alleged by the plaintiff. See Carpet Group Intern. v. Oriental

Rug Importers Ass’n, Inc., 227 F.3d 62, 69 (3d Cir. 2000). In such a situation,

“no presumptive truthfulness attaches to plaintiff’s allegations, and the existence

of disputed material facts will not preclude the trial court from evaluating for

itself the merits of jurisdictional claims.” Mortensen, 549 F.2d at 891.

Additionally, the burden of proving the existence of subject matter jurisdiction

always lies with the plaintiff. Id.

      Here, there is no dispute that Defendants mount a facial challenge to

subject matter jurisdiction.

II.   Jurisdiction under the NGA

      Defendants argue that this Court lacks subject matter jurisdiction

because the NGA vests exclusive jurisdiction in the appropriate courts of appeals


                                        7
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 8 of 36 PageID: 347



to hear the very type of claims raised by Plaintiff in this case. First, Defendants

characterize this suit as the latest in a series of recent district court challenges

to the natural gas pipeline certificate process administered by FERC. According

to Defendants, the district courts that have addressed such recent challenges

have concluded uniformly that they lack subject matter jurisdiction to hear such

claims because, under section 19 of the Act, 15 U.S.C. § 717r, the courts of

appeals have exclusive jurisdiction to review all matters inhering in natural gas

pipelines certificate proceedings before FERC.

      In response, Plaintiff contends that Section 717r does not apply here, since

this matter challenges FERC’s general pattern and practice of granting

unconstitutional certificates. According to Plaintiff, the NGA only provides that

parties may obtain review of FERC orders in the court of appeals, but does not

expressly limit the jurisdiction that other statutes confer on district courts, such

as 28 U.S.C. § 1331. 5 Rather, applying the framework set forth by the Supreme

Court in Thunder Basin Coal Co. v. Reich, 510 U.S. 200 (1994), Plaintiff argues

that its claims are not precluded by the NGA, because they are 1) wholly

collateral to the statute’s review provisions; 2) outside FERC’s expertise; and 3)

preclusion would foreclose all meaningful judicial review. See id. at 207–213. I

disagree with Plaintiff’s position in this regard, since the weight of the authorities

suggests otherwise. Rather, I find that 1) the NGA explicitly precludes review of

the constitutional claims raised in this case; and 2) even if the Court were to


5     28 U.S.C. § 1331 states that “[t]he district courts shall have original
jurisdiction of all civil actions arising under the Constitution, laws, or treaties of
the United States.”

                                          8
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 9 of 36 PageID: 348



apply the Thunder Basin framework, jurisdiction would remain lacking. I turn

next to those discussions.

      As the Third Circuit has recently advised, “the NGA is a detailed statute,

setting forth specific provisions on the procedure by which approval and

subsequent review of a pipeline project may be attained.” Adorers of the Blood

of Christ v. FERC, 897 F.3d 187, 194 (3d Cir. 2018). The pertinent language from

Section 19 of the NGA, 15 U.S.C. § 717r, provides that “[a]ny person ... aggrieved

by an order issued by the Commission in a proceeding under this Act [15 USCS

§717 et seq.] to which such person . . . is a party may apply for a rehearing within

thirty days after the issuance of such order.” § 717r(a). If, and only if, a party

files for rehearing may the party obtain judicial review: “No proceeding to review

any order of the Commission shall be brought by any person unless such person

shall have made application to the Commission for a rehearing thereon.” Id.

Subsection (b) states that a party may obtain review of FERC's order “in the court

of appeals of the United States for any circuit wherein the natural-gas company

to which the order relates is located or has its principal place of business, or in

the United States Court of Appeals for the District of Columbia . . . .” § 717r(b).

The statute describes such a review as “exclusive,” noting that “[u]pon the filing

of such petition such court shall have jurisdiction, which upon the filing of the

record with it shall be exclusive, to affirm, modify, or set aside such order in

whole or in part.” Id. It also requires exhaustion: “No objection to the order of

the Commission shall be considered by the court unless such objection shall




                                         9
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 10 of 36 PageID: 349



 have been urged before the Commission in the application for rehearing unless

 there is a reasonable ground for failure to do so.” Id.

       Indeed, the Third Circuit has recognized that the NGA’s exclusive

 jurisdiction provision is broad in scope, such that the Act is “the exclusive

 remedy for matters relating to the construction of interstate natural gas

 pipelines. It forms the paradigm by which FERC operates in matters related to

 interstate natural gas pipelines.” Adorers, 897 F.3d at 195. In that regard, the

 court cautioned that a party may not bypass the NGA by suing the agency in

 federal district court under § 1331, because the statutory scheme is the specific

 method that Congress has provided for reviewing adverse FERC actions. Id. at

 197 (citing Gen. Fin. Corp. v. F.T.C., 700 F.2d 366, 368 (7th Cir. 1983)). Instead,

 the specific statutory method, if adequate, is exclusive. Id.

       Several sister circuits are in accord. Like the Third Circuit, the Fourth

 Circuit has found that the NGA “vests exclusive jurisdiction to review all

 decisions of the Commission in the circuit court of appeals . . . ; there is no area

 of review, whether relating to final or preliminary orders, available in the district

 court. And this has been the uniform construction given the statute.” Consol.

 Gas Supply Corp. v. FERC, 611 F.2d 951, 957 (4th Cir. 1979); Berkley v. Mt.

 Valley Pipeline, LLC, 896 F.3d 624, 628 (4th Cir. 2018). Similarly, the Tenth

 Circuit has explained that the NGA’s jurisdictional provision precludes litigation

 “between the parties of all issues inhering in the controversy, and all other modes

 of judicial review,” noting that it “would be hard pressed to formulate a doctrine




                                          10
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 11 of 36 PageID: 350



 with a more expansive scope.” Williams Nat. Gas Co. v. City of Oklahoma City,

 890 F.2d 255, 261–62 (10th Cir. 1989).

       As an example of the NGA’s expansive scope, the Sixth Circuit affirmed the

 district court’s dismissal for lack of jurisdiction under the NGA, where

 landowners sought to enjoin the building of a pipeline and recover tort damages

 for conversion; in so holding, the circuit court emphasized that “[e]xclusive

 means exclusive, and the NGA nowhere permits an aggrieved party otherwise to

 pursue collateral review of a FERC certificate in state court or federal district

 court.” Am. Energy Corp. v. Rockies Express Pipeline LLC, 622 F.3d 602, 605 (6th

 Cir. 2010). Likewise, the First Circuit affirmed the district court’s dismissal of

 claims, which challenged FERC’s action in a licensure proceeding, for lack of

 subject matter jurisdiction by relying on the judicial review provision of the

 Federal Power Act (“FPA”). Maine Council of Atlantic Salmon Federation v. National

 Marine Fisheries Service, 858 F.3d 690 (1st Cir. 2017). 6 The court made clear

 that the FPA’s jurisdictional provision, 7 which is materially identical to the


 6
       Plaintiff contends that there are significant and substantial differences
 between the judicial review provisions of the FPA and the NGA such that cases
 interpreting the FPA should not be used for comparison purposes. However, the
 Supreme Court has held that the judicial review provisions of the FPA and the
 NGA are “in all material respects substantially identical,” and as such, courts
 routinely cite “interchangeably decisions interpreting the pertinent sections of
 the two statutes.” Ark. Law. Gas Co. v. Hall, 453 U.S. 571, 577 n.7 (1981). And,
 indeed, the Third Circuit relied on Maine Council — a case interpreting the FPA
 — in reaching its conclusion regarding the jurisdictional scope of the NGA in
 Adorers. See Adorers, 897 F.3d at 197.

 7     The FPA states in relevant part: “Any party to a proceeding under this
 chapter aggrieved by an order issued by the Commission in such proceeding may
 obtain a review of such order in the United States court of appeals for any circuit


                                         11
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 12 of 36 PageID: 351



 NGA’s, is exclusive not only to review the terms of the specific FERC order, but

 over “any issue ‘inhering in the controversy.’” Id. at 693(emphasis added) (citing

 City of Tacoma v. Taxpayers of Tacoma, 357 U.S. 320, 336 (1958)(finding that

 the FPA’s statutory review scheme “necessarily preclude[s] de novo litigation

 between the parties of all issues inhering in the controversy, and all other modes

 of judicial review,” and that challenges brought in the district court outside that

 scheme are therefore “impermissible collateral attacks”)).

       Defendants have also cited to a line of cases, in addition to those cited

 above, holding that district courts lack jurisdiction to review or modify FERC

 orders, even where the claims brought are not a direct challenge to a particular

 agency order. 8 See, e.g., Urban v. FERC, No. 17-1005, 2017 U.S. Dist. LEXIS

 208445 (N.D. Ohio Aug. 7, 2017), aff’d 2017 U.S. Dist. LEXIS 208442 (N.D. Ohio,

 Dec. 19, 2017) (dismissing administrative challenges to FERC’s review of pipeline

 certificate application); Adorers of the Blood of Christ v. FERC, 283 F. Supp. 3d

 342 (E.D. Pa. 2017), aff’d 897 F.3d 187 (3d Cir. 2018) (dismissing organization’s



 wherein the licensee or public utility to which the order relates is located or has
 its principal place of business, or in the United States Court of Appeals for the
 District of Columbia, by filing in such court, within sixty days after the order of
 the Commission upon the application for rehearing, a written petition praying
 that the order of the Commission be modified or set aside in whole or in part.”
 16 U.S.C. § 825l(b).

 8      Defendants cite to Berkley v. Mountain Valley Pipeline, LLC, No. 17-357,
 2017 U.S. Dist. LEXIS 202907 (W.D. Va. Dec. 11, 2017), aff’d 896 F.3d 624 (4th
 Cir. 2018), for the proposition that constitutional challenges to FERC actions are
 inhering in a FERC pipeline order. However, because Berkley was decided
 exclusively on Thunder Basin grounds, see Berkley, 896 F.3d at 633 n.5, I will
 defer discussion of this decision until later in this Opinion where I address
 Plaintiff’s arguments regarding that framework.

                                         12
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 13 of 36 PageID: 352



 religious exercise challenge to FERC certificate order, noting “the law in this area

 is particularly well-settled,” as the courts of appeals have jurisdiction over all

 matters inhering in natural gas pipeline certificate cases); Lovelace v. United

 States, No. 15-30131, 2016 U.S. Dist. LEXIS 192225 (D. Mass. Feb. 18, 2016)

 (dismissing Fifth Amendment constitutional challenge to the NGA’s eminent

 domain provisions, because it is well-established that the Act forecloses judicial

 review of a FERC certificate in district court); Town of Dedham v. FERC, No. 15-

 12352, 2015 U.S. Dist. LEXIS 91994 (D. Mass. July 15, 2015) (finding a lack of

 subject matter jurisdiction to enjoin construction of pipeline pending FERC

 consideration of rehearing requests).

       In Urban, plaintiffs were a group of property owners who alleged that they

 would be adversely affected by a natural gas pipeline that a gas company, Nexus,

 sought to build. During the pendency of the review process by FERC, the

 plaintiffs filed suit seeking injunctive relief, arguing that FERC should be

 enjoined from issuing a certificate under, inter alia, the Administrative Procedure

 Act. Urban, 2017 U.S. Dist. LEXIS 208445, at *3. The court, however, dismissed

 the administrative challenges to FERC’s review of the pipeline certificate

 application, because it concluded that the NGA granted exclusive jurisdiction to

 the circuit courts. Id. at *10-11. In so holding, the court rejected plaintiffs’

 arguments that jurisdiction properly lies in the district court since the case was

 filed prior to FERC’s issuance of a certificate and that § 717u independently




                                         13
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 14 of 36 PageID: 353



 conferred jurisdiction. 9 Id. The court reasoned that the special review provision

 of § 717r(b) establishes an exclusive scheme of review, and therefore, it was

 irrelevant that FERC had not issued a certificate; rather, any administrative

 challenges — although not directly challenging a FERC order — are subject to

 the exclusive jurisdiction of the court of appeals. Id. at *12-13.

       The plaintiffs in Adorers were religious order members who brought an

 action in the district court, challenging a FERC order authorizing defendant

 company to build a gas pipeline on plaintiffs’ land. Adorers, 897 F.3d at 190.

 The plaintiffs argued that FERC’s condemnation order violated the Religious

 Freedom Restoration Act (“RFRA”). FERC sought to dismiss the action based on

 jurisdictional grounds pursuant to § 717r. By granting the motion, the district




 9     Section 717u states:

       The District Courts of the United States and the United States courts
       of any Territory or other place subject to the jurisdiction of the
       United States shall have exclusive jurisdiction of violations of this
       chapter or the rules, regulations, and orders thereunder, and of all
       suits in equity and actions at law brought to enforce any liability or
       duty created by, or to enjoin any violation of, this chapter or any
       rule, regulation, or order thereunder... . Any suit or action to enforce
       any liability or duty created by, or to enjoin any violation of, this
       chapter or any rule, regulation, or order thereunder may be brought
       in any such district or in the district wherein the defendant is an
       inhabitant . . . .

 15 U.S.C. § 717u. I note that Plaintiff, here, does not premise its jurisdictional
 arguments on § 717u. As such, I will not discuss in detail that section in this
 Opinion. Suffice it to say, however, § 717u, in my view, vests jurisdiction in the
 district court over enforcement actions that arise under federal law. See Urban,
 2017 U.S. Dist. LEXIX 208445, at *23; Dedham, 2015 U.S. Dist. LEXIS 91994,
 at *4-5. Indeed, to find otherwise would be inconsistent with the NGA’s exclusive
 jurisdictional scheme.

                                         14
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 15 of 36 PageID: 354



 court held that “RFRA did not allow the Adorers to circumvent the specific

 procedure prescribed by the NGA for challenging a FERC order.” Id. at 192. The

 Third Circuit affirmed the decision in two respects. First, the court explained

 that RFRA does not grant the plaintiffs an independent statutory right to assert

 religious claims against FERC in district court, because the dispute at issue was

 subject to the exclusive purview of the NGA’s provision for appellate review.

 Importantly, the court reasoned that the statutory scheme “forms the paradigm

 by which FERC operates in matters related to interstate natural gas pipelines.

 By failing to avail themselves of the protections thereunder, the Adorers have

 foreclosed judicial review of their substantive RFRA claims.” Id. at 195. The

 Third Circuit also held that “even if the NGA did not expressly preclude

 jurisdiction . . . [the court] would nonetheless find that it did so implicitly under

 the two-step framework” provided in Thunder Basin. 10

       In Lovelace, the plaintiff’s complaint alleged — similar to the allegations

 raised in this case — that a section of the NGA is unconstitutional because it

 permits condemning private property by eminent domain in a manner that does

 not serve the public use. Lovelace, 2016 U.S. dist. LEXIS 19225, at *1-2.

 Defendant moved to dismiss, inter alia, for lack of subject matter jurisdiction,

 arguing that the courts of appeals had exclusive jurisdiction to hear any

 constitutional claims regarding FERC’s actions under the NGA.             Accepting

 defendant’s position, the court explained that “it is simply clear beyond dispute




 10    I will address this aspect of the Third Circuit’s decision in Adorers, infra.

                                          15
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 16 of 36 PageID: 355



 that the district court has no role in litigation of this kind.” Id. at *2. The court

 went on to express that the entire NGA statutory scheme would be “undermined

 if unhappy parties could come to district courts, seeking relief under the Fifth

 Amendment.” Id. at *3.

       The action in Dedham stemmed from defendant Algonquin Gas’ plan to

 build a high-pressure pipeline through the Town of Dedham in Massachusetts.

 Dedham, 2015 U.S. Dist. LEXIS 91994, at *1. The Town sued for declaratory and

 injunctive relief, seeking to postpone the commencement of construction pending

 further proceedings before FERC. The court dismissed the action for lack of

 jurisdiction by finding that, as a district court, it lacked authority to enjoin

 construction of a pipeline because the courts of appeals are given exclusive

 jurisdiction to do so. Id. at *3.

       Having reviewed these above-cited authorities, particularly the Third

 Circuit’s recent pronouncement in Adorers on this very subject, I find that the

 law is indeed “well-settled” that the NGA’s exclusivity provision has broad reach

 over challenges brought against FERC, including constitutional claims brought

 by Plaintiff in this case.    While I acknowledge Plaintiff’s position is that by

 bringing suit, it does not seek to directly challenge a FERC order, but rather the

 constitutionality of FERC’s actions through the lens of the Fifth Amendment, I

 nonetheless find that these claims fall within the exclusive jurisdiction of the

 appropriate court of appeals.       First, based on how expansively courts have

 interpreted § 717r, there is little doubt that Plaintiff’s taking claims are inhering

 in the controversy before FERC related to the PennEast pipeline application and


                                          16
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 17 of 36 PageID: 356



 the Certificate at issue. Indeed, constitutional challenges to FERC’s actions, or

 the NGA itself for that matter, have all been found to be subject to the

 jurisdictional provision of the NGA. Tellingly, Plaintiff has not cited any authority

 to support its position that its claims asserted here are so unique that they

 should not be considered as an attack on FERC’s Order.

       Rather, despite Plaintiff’s insistence, a reading of the Complaint suggests

 that Plaintiff’s claims, if successful, would invalidate FERC’s PennEast Order.

 As a constitutional matter, Plaintiff alleges at length how FERC’s practice of

 issuing pipeline certificates, in Plaintiff’s view, is unconstitutional. See Compl.,

 ¶¶ 49–56. Specifically, Plaintiff claims that “Certificate[s] cannot constitutionally

 convey eminent domain authority before the pipeline project has received all

 necessary state and federal approvals, because those approvals may never be

 issued.”   Id. at ¶ 11.     Although Plaintiff carefully couches its claims as

 constitutionally grounded, it nevertheless alleges specifically that PennEast’s

 pipeline would impact NJCF’s property by interfering with NJCF’s ownership of,

 access to, and normal use of its private lands, and that the public, which uses

 NJCF’s land would suffer harm if it cannot use the land as originally intended.

 Id. at ¶ 15. Because of these harms, Plaintiff “seeks declaratory relief to protect

 its constitutional rights to secure its private property from a government-

 sanctioned land grab for private fiscal gain.” Id. at ¶ 12. Therefore, examining

 the allegations in toto, reveals that Plaintiff’s constitutional claims — while

 attacking FERC’s pattern and policy — actually seek to invalidate FERC’s

 Certificate concerning the PennEast project. In fact, Plaintiff alleges that it has


                                          17
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 18 of 36 PageID: 357



 standing to bring suit because it would suffer economic injury from FERC’s

 issuance of the Certificate, and that injury is precisely what Plaintiff seeks to

 remedy by bringing this litigation. Plaintiff cannot have it both ways. By seeking

 to invalidate the Certificate at issue, Plaintiff’s claims would necessarily fall

 within the exclusive jurisdiction of the appropriate court of appeals pursuant to

 § 717r.

       Accordingly, Plaintiff cannot escape the NGA’s statutory scheme of review

 by circumventing the plain language of § 717r. However, even if I were to apply

 the Thunder Basin framework as Plaintiff suggests, jurisdiction would remain

 lacking.

 II.   The Thunder Basin framework

       Employing the Thunder Basin framework, Plaintiff maintains that the

 constitutional challenges raised here fall outside the scope of the NGA’s broad

 exclusivity provision and thus, this Court has jurisdiction over its claims. The

 Thunder Basin legal framework is used to determine whether Congress has

 impliedly precluded jurisdiction in the district courts “by creating a statutory

 scheme of administrative adjudication and delayed judicial review in a particular

 court.” Bennett v. U.S. Sec. & Exch. Comm’n, 844 F.3d 174, 178 (4th Cir. 2016);

 see Adorers, 897 F.3d at 195; Thunder Basin, 510 U.S. at 207. The analysis

 involves two steps. At the first step, the court asks whether Congress’ intent to

 preclude district-court jurisdiction is “fairly discernible in the statutory scheme,”

 based on an examination of the statute's text, structure, and purpose. Adorers,

 897 F.3d at 195. At the second step, the court inquires whether plaintiff’s claims


                                          18
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 19 of 36 PageID: 358



 “are of the type Congress intended to be reviewed within this statutory

 structure.” Id. (quoting Thunder Basin, 510 U.S. at 212).        In doing so, three

 factors are considered, with the first being the most significant: (1) whether the

 statutory scheme “foreclose[s] all meaningful judicial review”; (2) the extent to

 which the plaintiff's claims are “wholly collateral” to the statute's review

 provision; and (3) whether “agency expertise could be brought to bear on the . .

 . questions presented.” Id. (citations and quotations omitted).

       In Thunder Basin, the Supreme Court considered a petitioner's pre-

 enforcement challenge to the Federal Mine Safety and Health Amendments Act

 of 1977, 30 U.S.C. § 801, et seq. (“Mine Act”). Thunder Basin, 510 U.S. at 202.

 Thunder Basin, a coal company, objected to a Mine Act regulation that required

 it to post the names of certain union representatives authorized under the

 statute to accompany the Secretary of Labor during physical inspections of

 mines. See id. at 203–04 (citing 30 C.F.R. § 40.4). Rather than seek review of

 the regulation through the Mine Act's judicial-review scheme, Thunder Basin

 filed a lawsuit in federal district court alleging that requiring it to challenge the

 regulation through the statute's review scheme violated due process. Id. at 205.

       The Supreme Court rejected Thunder Basin's argument by referring to the

 Mine Act's “detailed structure for reviewing violations of ‘any mandatory health

 or safety standard, rule, order, or regulation promulgated’ under the Act.” Id. at

 207 (quoting 30 U.S.C. § 814(a)). Under the Mine Act, a mine operator can

 challenge an adverse agency order before an ALJ, subject to discretionary review

 by the Federal Mine Safety and Health Review Commission (“MSHRC”). Id. at


                                          19
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 20 of 36 PageID: 359



 207–08; 30 U.S.C. § 823(d)(1). In that regard, a mine operator can petition the

 MSHRC to review the ALJ's decision, or the MSHRC can do so at its own

 initiative. See 30 U.S.C. § 823(d)(1), (2)(A)(i). If the mine operator remains

 dissatisfied with the MSHRC's decision, it can challenge that decision in the

 appropriate federal court of appeals, which exercises “exclusive” jurisdiction over

 such cases. See 30 U.S.C. §816(a)(1); see also Thunder Basin, 510 U.S. at 208.

       In reviewing the statutory scheme, the Court noted the Mine Act expressly

 authorizes limited district-court jurisdiction over actions brought by the

 Secretary of Labor to enjoin habitual violations and coerce payment of civil

 penalties; by contrast, “[m]ine operators enjoy no corresponding right but are to

 complain to the Commission and then to the court of appeals.” Thunder Basin,

 510 U.S. at 209 (footnote omitted). Based on the “comprehensive review

 process,” the Court found that congressional intent to preclude district-court

 jurisdiction over pre-enforcement claims was “fairly discernible.” Id. at 208, 216.

 Moreover, the Court concluded that “petitioner's statutory and constitutional

 claims” — even a constitutional claim that challenged the legitimacy of the

 administrative process itself — could be “meaningfully addressed in the Court of

 Appeals.” Id. at 215.

       Here, Plaintiff challenges FERC’s pattern and practice as violative of the

 Fifth Amendment in the following ways: (1) by conveying eminent domain

 authority to private parties while relying solely on the existence of precedent

 agreements to make a finding of public use; (2) by issuing a Certificate

 conditioned on subsequent state and federal authorizations that may require


                                         20
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 21 of 36 PageID: 360



 changes to the pipeline route or prevent construction thereof; and (3) by granting

 eminent domain prior to receiving environmental impact findings from regulatory

 agencies charged with making them, which are a critical part of the public use

 analysis. With respect to first Thunder Basin prong, Plaintiff argues that its

 claims are not the type intended to be shoehorned into review within the existing

 NGA statutory structure. Addressing the second prong at length, Plaintiff argues

 that all meaningful judicial review will be foreclosed without this Court’s

 intervention; this action is wholly collateral to the NGA’s review provisions; and

 the constitutionality of FERC’s pattern and practice is outside the agency’s

 expertise. I will separately examine each factor below.

       A.     First Step: “Fairly Discernible”

       In determining the “fairly discernible” requirement, guided by Thunder

 Basin, courts examine the text and structure of a particular statute to discern

 whether Congress intended to preclude collateral district-court challenges.

 Adorers, 897 F.3d at 195.         On this very question, the Third Circuit has

 definitively spoken: “Congress’ intent to vest jurisdiction in circuit courts is ‘fairly

 discernible in the’ NGA.”        Id.   The court, after analyzing the exclusive

 jurisdictional provision of the NGA, reasoned that “[o]nly ‘the court of the appeals

 of the United States’ . . . ‘may affirm, modify or set aside [a FERC] order in whole

 or in part.” Id. (citing 15 U.S.C. § 717r(b)). Here, just like the Adorer plaintiffs

 attempted to do by raising RFRA claims, by challenging the permissibility of the

 PennEast pipeline project under the Fifth Amendment, Plaintiff is seeking to




                                           21
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 22 of 36 PageID: 361



 “modify or set aside” FERC’s Order — “a matter the NGA places in the ‘exclusive

 purview of the court of appeals . . . .” Id.

       Moreover, in Berkley, the Fourth Circuit recently reconfirmed that the

 intent of Congress to vest jurisdiction in the appropriate court of appeals is “fairly

 discernible” from the NGA. In Berkley, plaintiffs were landowners along the path

 of a proposed natural gas pipeline. Berkley, 896 F.3d at 627. They brought an

 action in the district court against FERC and the pipeline company, challenging

 the constitutionality of various provisions of the NGA. Without reaching the

 merits of those challenges, the district court dismissed the action for lack of

 subject matter jurisdiction on the basis that their claims must instead be

 brought through the agency review process set forth in the NGA. Id. The Fourth

 Circuit subsequently affirmed the decision under the Thunder Basin framework.

 Relevant here, as to the “fairly discernible” requirement, the circuit court

 explained that the NGA “specifically allows for district court jurisdiction over

 certain actions, such as condemnation court jurisdiction, yet it chose not to do

 so when it came to issues related to review of a Certificate. Rather, in such

 situations, Congress gave ‘exclusive’ jurisdiction to the appropriate court of

 appeals—but only after going through the review process with FERC.” Id. at 630.

 Importantly, the court held that “[n]othing in the Natural Gas Act indicates

 Congress intended to create exceptions to this exclusive jurisdiction of the courts

 of appeals, except those exceptions specifically set out in the statute.” Id. As a

 matter of law, the court went on to hold that the NGA’s “text and structure evince




                                          22
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 23 of 36 PageID: 362



 an intent from Congress to remove district-court jurisdiction,” even in cases

 where the constitutionality of the Act itself are challenged. Id.

       Consistent with Adorers and Berkley, I find that Congress’s intent to

 preclude district-court jurisdiction under the NGA is fairly discernible. Despite

 Plaintiff’s argument, the NGA, similar to the Mine Act at issue in Thunder Basin,

 creates an administrative review process and delegates exclusive judicial review

 to the appropriate court of appeals. This express language used by Congress

 evinces the Legislature’s intent to preclude district-court jurisdiction over

 collateral challenges to FERC’s orders, including the claims brought here.

       B.     Second Step: “whether Plaintiff’s claims are of the type
              Congress intended to be reviewed within the statutory
              structure”

       Even if a statute’s intent is fairly discernible, the Court must still consider

 three additional factors encompassed by the second step of the Thunder Basin

 framework: (1) whether the statutory scheme “foreclose[s] all meaningful judicial

 review”; (2) the extent to which the plaintiff's claims are “wholly collateral” to the

 statute’s review provision; and (3) whether “agency expertise could be brought to

 bear on the . . . questions presented.” Thunder Basin, 510 U.S. at 212–13. Courts

 balance these factors to determine whether a plaintiff’s claims are of the type

 Congress intended to be reviewed within the statutory structure. Here, after

 analyzing those factors, I find that the NGA deprives this Court of jurisdiction

 over Plaintiff’s constitutional claims.




                                           23
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 24 of 36 PageID: 363



              1.    Meaningful Judicial Review

       Under the NGA, FERC has 30 days to grant or deny requests for rehearing

 of a particular certificate order. According to the Plaintiff, since 2009, however,

 FERC has tolled its time to rule on requests for rehearing in 99% of its gas

 pipeline orders, with an average tolling period 194 days. And, during that tolling

 period, Plaintiff argues in a generally fashion, that the condemnation process

 continues and construction may potentially commence. 11 As such, Plaintiff

 argues if it is unable to challenge the FERC’s Certificate in federal court prior to

 construction or condemnation, it would amount to a practical denial of judicial

 review. Based on the law in this area, I disagree.

       As a general matter, if a statue prescribes a special review procedure, it is

 ordinarily presumed that Congress intended that procedure to be the exclusive

 means of obtaining judicial review. See Adorers, 897 F.3d at 195. In the context

 of the NGA, the Third Circuit has advised that this statute “does not foreclose all

 meaningful judicial review because it vests the courts of appeals with jurisdiction

 to review FERC orders.” Id. The circuit court’s conclusion was partly based

 upon the Supreme Court’s holding in Thunder Basin that, “constitutional claims

 . . . [could] be meaningfully addressed in the Court of Appeals,” even if the agency



 11      I note, however, while Plaintiff argues that a parade of horribles may result
 if it cannot seek review in the district court, there is no evidence in this case that
 pipeline construction has begun on any of the properties subject to FERC’s
 condemnation order. In fact, I am not aware whether Plaintiff’s properties have
 indeed been condemned by PennEast as of this Opinion. Moreover, currently,
 Plaintiff is challenging FERC’s Order at issue in this case in the D.C. Circuit. As
 such, Plaintiff may now seek redress for any immediate harm in that forum.


                                          24
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 25 of 36 PageID: 364



 could not adjudicate them in the first instance. Thunder Basin, 510 U.S. at 215;

 Elgin, 567 U.S. at 15-18 (“[W]e conclude that the better interpretation of the

 [statute] is that its exclusivity does not turn on the constitutional nature of [a] .

 . . claim, but rather on the type of the . . . action [brought].”). As such,

 “notwithstanding that a party may be ‘attack[ing] the legitimacy of the forum’

 itself, review is still meaningful, even if it is withheld until first going through an

 agency that cannot rule on the party’s constitutional claims.” Berkley, 896 F.3d

 at 630 (citing Bennett, 844 F.3d at 184).

       To illustrate this point, I turn to the Supreme Court’s decision in Free

 Enterprise Fund v. Public Co. Accounting Oversight Bd., 561 U.S. 477 (2010), a

 case upon which Plaintiff relies. Free Enterprise held that a provision of the

 Securities Exchange Act governing challenges to final SEC orders did not strip

 district courts of jurisdiction to hear a constitutional challenge to the Public

 Company Accounting Oversight Board (the “Board”). Id. at 489. In that case,

 plaintiffs were inspected by the Board pursuant to the Sarbanes-Oxley Act of

 2002, and plaintiffs brought suit against the Board, alleging that the authority

 conferred on the Board was unconstitutional. The government moved to dismiss

 the case for lack of jurisdiction on the basis that the Securities Exchange Act

 vested exclusive jurisdiction in the courts of appeals. Id. at 489.           In that

 connection, the government argued that rather than bringing a challenge in

 federal district court, the petitioners should simply ignore a request by the

 Board, voluntarily “incur a sanction (such as a sizeable fine),” and then challenge

 that sanction in the administrative forum. Id. at 490. The Supreme Court


                                           25
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 26 of 36 PageID: 365



 rejected that position; rather, in finding district-court jurisdiction, the Court

 stressed that the plaintiffs were challenging, at the outset, the constitutionality

 of the Board itself.   In that regard, meaningful judicial review would not be

 provided if plaintiffs were first required to “bet the farm” by violating a rule to

 test the Board’s legitimacy. Id. at 490-91.

       Here, Plaintiff attacks FERC’s pattern and practice on Fifth Amendment

 grounds. But, Plaintiff need not “bet the farm” to test the constitutionality of

 FERC’s actions.      Its property has already been subjected to the pipeline

 Certificate issued by FERC, and by bringing constitutional claims to challenge

 that decision, Plaintiff has an avenue for meaningful judicial review in the

 appropriate court of appeals.     Adorers, 897 F.3d at 195; Berkley, 896 F.3d at

 631; see Total Gas & Power N. Am., Inc. v. FERC, No 16-1250, 2015 U.S. Dist.

 LEXIS 92036, at *67 (S.D. Tex. Jul. 15, 2016), aff’d 859 F.3d 325 (5th Cir. 2017)

 (finding that the NGA “does not foreclose all judicial review . . ., but merely directs

 that judicial review shall occur in the United States courts of appeals” (quoting

 Elgin v. Dep’t of Treasury, 567 U.S. 1, 10 (2012)); Hill, 825 F.3d at 1248; Bebo v.

 SEC, 799 F.3d 765, 774 (7th Cir. 2015) (observing that the “key factor in Free

 Enterprise Fund that rendered § 78y inadequate is missing” where the plaintiff

 does not “need to risk incurring a sanction voluntarily just to bring her

 constitutional challenges before a court of competent jurisdiction”).            That,

 however, does not end the Court’s inquiry on this factor.




                                           26
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 27 of 36 PageID: 366



       In addition to the general rule, in determining meaningful judicial review,

 courts also look to whether the plaintiff suffered “‘some additional and

 irremediable harm beyond the burdens associated with the dispute resolutions

 process.’”   Berkley, 896 F.3d at 631 (citing Bennett, 844 F.3d at 186 n. 13

 (quoting Tilton v. SEC, 824 F.3d 276, 286 (2d Cir. 2016)); see Hill v. SEC, 825

 F.3d 1236, 1247 (11th Cir. 2016) (finding that the statutory review scheme in

 the Securities Exchange Act of 1934 provides meaningful review of civil

 enforcement actions brought by the SEC, because the challengers could not

 show that they “are likely to suffer irreparable injury while awaiting judicial

 review”); see, e.g., McNary v. Haitian Refugee Ctr., Inc., 498 U.S. 479, 496-97

 (1991) (holding that respondents were not “as a practical matter . . . able to

 obtain meaningful judicial review” when they sought to challenge certain

 procedures used by the Immigration and Naturalization Service, because raising

 their claims would have also required them to “voluntarily surrender themselves

 for deportation”); Mathews v. Eldridge, 424 U.S. 319, 331 (1976) (finding that

 due process was violated where “an erroneous termination” of disability benefits

 would “damage [the respondent] in a way not recompensable through retroactive

 payments”).

       Here, to support the position that it has been denied meaningful review,

 Plaintiff relies on the Third Circuit decision in Kreschollek v. S. Stevedoring Co.,

 78 F.3d 868, 873-75 (3d Cir. 1996). In that case, the plaintiff brought a facial

 constitutional challenge to the review procedures under section 14 the

 Longshore and Harbor Workers' Compensation Act, while an administrative


                                         27
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 28 of 36 PageID: 367



 proceeding   was   pending.    Id.   at   870.   Plaintiff   argued   that   he   was

 unconstitutionally deprived of a predeprivation hearing under the Act, before the

 defendant-employer terminated his benefits. While the Third Circuit found that

 despite Congress's fairly discernible intent to preclude district-court jurisdiction

 over ordinary challenges to a worker's compensation decision under the Act, see

 id. at 872-73, nevertheless, the administrative process was insufficient to provide

 full relief to a person whose benefits had already been terminated. Id. at 874-

 75.

       Kreschollek, however, is distinguishable. In that case, the Third Circuit’s

 determination of a lack of meaningful review turned on the fact that the plaintiff

 has suffered irremediable harm, i.e., termination of benefits, beyond the burdens

 associated with the dispute resolution process. As the Berkley Court aptly noted,

 Kreschollek dealt with litigants who had to wait until being heard before the court

 of appeals when a serious irreparable injury had occurred during the intervening

 time. Berkley, 896 F.3d at 632. In the context of the case before me, Plaintiff

 points to no cogent evidence to corroborate any irreparable injury that it has

 suffered during the intervening time before appellate review.         While Plaintiff

 argues that its property is subject to condemnation as a result of FERC’s

 issuance of a Certificate, the plaintiffs’ properties in Adorers and Berkley were

 similarly being condemned by the private pipeline companies, but the circuit

 courts did not find that the condemnation itself amounted to irreparable harm.

 See Adorers, 897 F.3d at 195-97; Berkley, 896 F.3d at 632 (“Plaintiffs have not

 adequately produced evidence of irreparable injury, thereby indicating that the


                                           28
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 29 of 36 PageID: 368



 administrative review scheme found in the Natural Gas Act can provide

 meaningful review for their claims.”).       Further, perhaps more importantly,

 Plaintiff does not provide any argument as to why this type of alleged injury is

 not recompensable if post-deprivation relief is provided by the court of appeals.

       As to Plaintiff’s argument regarding construction pending rehearing,

 from Plaintiff’s briefing and counsel’s arguments, the Court is unaware of specific

 injuries that Plaintiff has suffered that are irreparable in that regard; in fact,

 there is no evidence in the record before this Court that construction of any kind

 has begun on the subject properties. And, significantly, Plaintiff has appealed

 FERC’s Orders to the D.C. Circuit, which court may provide immediate relief if

 it deems appropriate.

       Nonetheless, I recognize the possibility that there might be a situation,

 albeit not in this case, in which FERC’s use of a tolling order may, in effect, deny

 a plaintiff meaningful judicial review, regardless of whether the NGA could, in

 theory, provide such recourse. “Undoubtedly in some rare situations, agency

 inaction may turn the promise of meaningful review into meaningless review.”

 Berkley, 896 F.3d at 631 (citing Bowen v. Mich. Acad. of Family Physicians, 476

 U.S. 667, 681 (1986)). But, in this case, Plaintiff has not demonstrated the

 existence of an irreparable harm. Without any irreparable injury, I cannot

 distinguish the constitutional claims that Plaintiff has brought here from those

 claims deemed to be subject to the review provision of the NGA in Berkley and

 Adorers.




                                         29
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 30 of 36 PageID: 369



       Finally, as the court in Dedham noted, and I concur, even if full review of

 FERC’s action is not available under § 717r pending a reconsideration process, 12

 Plaintiff is not without an avenue to immediate relief. In that situation, under

 the All Writs Act, Plaintiff may “apply to the Court of Appeals for, and that [c]ourt

 may grant, ancillary relief in aid of its future jurisdiction.” Dedham, 2015 U.S.

 Dist. LEXIS 91994, at *5; Telecomms. Research & Action Ctr. v. F.C.C., 750 F.2d

 70, 79 (D.C. Cir. 1984); accord Sea Air Shuttle Corp. v. United States, 112 F.3d

 532, 538 (1st. Cir. 1997) (explaining that appellant “could have pursued a writ

 of mandamus from the court of appeals” when faced with “agency inaction”).

       Accordingly, I find that the first factor, i.e., meaningful judicial review,

 weighs in favor of finding that this Court lacks jurisdiction over claims brought

 by Plaintiff.

                 2.   Wholly Collateral

       Under the “wholly collateral” standard, claims are not wholly collateral

 when they are “the vehicle by which [petitioners] seek to reverse” agency action.

 Bennett, 844 F.3d at 186–87; Jarkesy v. SEC, 803 F.3d 9, 22–23 (D.C. Cir. 2015);

 Tilton, 824 F.3d at 287–88. In Bennett, Dawn Bennett and her firm, Bennett

 Group Financial Services, LLC, (collectively, “Bennett”) appealed the district

 court’s dismissal on jurisdictional grounds of her suit challenging the

 constitutionality of the administrative enforcement proceeding that the SEC

 brought against her. The Fourth Circuit affirmed. Bennett, 844 F.3d at 178. The



 12   Again, since a final order in the PennEast project has been issued by
 FERC, the reconsideration process has been completed.

                                          30
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 31 of 36 PageID: 370



 court reasoned that the plaintiff’s constitutional claim would have provided an

 affirmative defense and, if successful, would have invalidated a Commission

 order. 844 F.3d at 186–87. Thus, her claim was not wholly collateral. Id.

       The same was true in Berkley where the court found that if plaintiffs were

 successful on their constitutional claims, the FERC order would be invalidated.

 Berkley, 896 F.3d at 632.      In that regard, the court there concluded that

 plaintiffs’ claims are the “are the means by which they seek to vacate the granting

 of the Certificate” to the pipeline company, and therefore, their claims are not

 wholly collateral to the NGA’s statutory review scheme. Id. at 632; Elgin, 557

 U.S. at 7-8, 22 (finding that the plaintiff's constitutional claims were not wholly

 collateral to the statutory review scheme found in the Civil Service Reform Act of

 1978 because the claims comprised the vehicle by which the plaintiff sought to

 challenge his firing from government employment).

       Here, Plaintiff argues that its claims are wholly collateral, because they are

 broad pattern and practice constitutional challenges. Plaintiff further contends

 that since section 717r is silent as to constitutional claims, they fall outside the

 scope of the review provision. In that connection, Plaintiff cites to the Supreme

 Court decision in McNary, which was decided prior to Thunder Basin, and as

 such, the McNary Court did not address the framework at issue here. While this

 distinction itself is sufficient to distinguish McNary from the present case,

 McNary, on its facts, is also distinguishable.

       In McNary, the Supreme Court held that a statute prohibiting judicial

 review of certain immigration status determinations did not preclude district-


                                         31
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 32 of 36 PageID: 371



 court jurisdiction over constitutional challenges to the way those determinations

 were made. 498 U.S. at 487-88. The Court’s decision in this regard was based

 on three findings, none of which are present here. First, the Court concluded

 that the plaintiffs’ claims did not fall within the language of the provision of the

 statute that was said to preclude district court jurisdiction. Id. at 492. Here,

 however, as various cases, including the Third Circuit, have found, the review

 scheme of the NGA is sufficiently broad to encompass constitutional claims.

 Second, the Court emphasized that the plaintiffs’ challenge did not go to the

 merits of their applications for adjustment of status. Id. at 495. Unlike those

 plaintiffs, Plaintiff’s claims asserted here, as discussed, supra, if successful,

 would invalidate the FERC Order related to the PennEast Pipeline project. Thus,

 the claims are inextricably interwoven with the merits of FERC’s Order. Finally,

 the Supreme Court found that, absent jurisdiction in the district court, the

 plaintiffs would not have been able to obtain any meaningful judicial review. Id.

 at 496. But, for the all reasons I have delineated above, Plaintiff may obtain

 meaningful judicial review in the appropriate court of appeals, an avenue that

 the Supreme Court found lacking in McNary.

       Ultimately, Plaintiff cannot escape the effect of its claims on FERC’s

 Certificate issued to PennEast. Contrary to Plaintiff’s position, the focus here is

 whether the relief Plaintiff seeks would reverse FERC’s agency decision, and I

 have answered that in the affirmative.        This is the appropriate inquiry to

 determine whether a claim is “wholly collateral” under Thunder Basin. As such,

 the type of constitutional challenges raised here are not collateral to the statutory


                                          32
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 33 of 36 PageID: 372



 review scheme under the NGA. In other words, if Plaintiff is successful on its

 constitutional claims, the FERC order would necessarily be invalidated. In that

 respect, Plaintiff’s claims are not wholly collateral. See Elgin, 132 S. Ct. at 2139–

 40 (constitutional claims that are the vehicle by which plaintiffs seek to reverse

 agency decisions are not wholly collateral); Hill, 825 F.3d at 1252 (constitutional

 claims may be wholly collateral to a statutory requirement of administrative

 review so long as those claims “are not a vehicle by which they seek to prevail on

 the merits”).

              3.    FERC’s Expertise

       Plaintiff argues that FERC’s lack of expertise over constitutional questions

 supports finding district-court jurisdiction over its claims. Plaintiff maintains

 that FERC has indicated explicitly that review of its orders under 15 U.S.C. §

 717r does not extend to determinations of the constitutionality of eminent

 domain under the NGA, and that such constitutional matters are outside the

 scope of its review.

       Traditionally, adjudicating questions of constitutionality has been found

 to be outside of the scope of an administrative agency’s jurisdiction. See Califano

 v. Sanders, 430 U.S. 99, 109 (1977) (“Constitutional questions obviously are

 unsuited to resolution in administrative hearing procedures . . .”); Johnson v.

 Robison, 415 U.S. 361, 368 (1974) (“[A]djudication of the constitutionality of

 congressional enactments has generally been thought beyond the jurisdiction of

 administrative agencies.”). And, it is not disputed here that FERC does not have

 the particular type of expertise necessarily to rule on constitutional questions.


                                          33
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 34 of 36 PageID: 373



 However, “[t]his rule is not mandatory.” Bennett, 844 F.3d at 184 (quoting

 Thunder Basin, 510 U.S. at 215). More recently, the Supreme Court has taken

 a different approach, and in that regard, has recognized that administrative

 agencies, such as FERC, may have “expertise [that] could be brought to bear on

 the . . . questions presented.” Thunder Basin, 510 U.S. at 212–13.

       Indeed, in Elgin, the Supreme Court “adopted a broader conception of

 agency expertise in the jurisdictional context.” Tilton, 824 F.3d at 289; see also

 Hill, 825 F.3d at 1250–5; Bebo, 799 F.3d at 771; Jarkesy, 803 F.3d at 28–29. In

 that case, a federal employee’s failure to comply with a federal statute prompted

 his discharge from government agencies. See Elgin, 132 S. Ct. 2130–31. Elgin,

 an employee, appealed his dismissal to the Merit Systems Protection Board

 (“MSPB”) pursuant to a “comprehensive system” for resolving personnel

 decisions involving federal employees established by Congress in the Civil Service

 Reform Act of 1978 (“CSRA”). Id. at 2130. That process requires adjudication

 first before the MSPB, subject to review in the Federal Circuit, which has

 exclusive   jurisdiction   over   such   appeals.   Id.   at   2130-31.   Before   the

 administrative process had concluded, however, Elgin joined a suit in federal

 district court in which petitioners argued that the statutes providing the basis

 for their discharge were unconstitutional. Id. at 2131. The Elgin Court held that

 the CSRA precluded district-court jurisdiction over petitioners’ claims. Id. at

 2130. Relevant here, the Court also held that even though the MSPB could not

 rule on the constitutionality of the statute, its expertise could “otherwise be

 brought to bear” on “many threshold questions that may accompany a


                                          34
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 35 of 36 PageID: 374



 constitutional claim.” Id. at 2140 (quoting Thunder Basin, 510 U.S. 214–15).

 Thus, petitioners could not proceed outside the statutory scheme and had to

 wait for judicial review in due course.

       Here, under Elgin, despite lacking expertise to specifically address

 constitutional questions, FERC may address threshold factual or legal questions

 that may accompany a constitutional claim. See id. at 2140. Even if the agency

 lacks the expertise to address a constitutional matter, the appropriate court of

 appeals could still provide meaningful review of FERC’s determinations. Adorers,

 897 F.3d at 195 (holding that “although the constitutional claims may be outside

 of FERC's expertise, this is tempered by the court of appeals's review, which

 regularly resolves constitutional issues”); Massieu v. Reno, 91 F.3d 416, 420 n.4

 (3d Cir. 1996) (“[T]he [Thunder Basin] Court's fundamental point, we think, was

 that both statutory and constitutional claims could be meaningfully addressed

 in the court of appeals.”); Nat’l Taxpayers Union v. U.S. Soc. Sec. Admin., 376

 F.3d 239, 240 (4th Cir. 2004) (“[E]ven if the administrative agency elects not to

 decide the constitutional claims presented[,] . . . this court can do so at the

 appropriate time.”); Berkley, 896 F.3d at 633 (“Although perhaps unlikely to

 occur, FERC had the ability to, upon rehearing Plaintiffs' challenge here—and

 may still in future cases—revoke its issuance of a Certificate based upon

 threshold questions within its expertise.”); Del. Riverkeeper Network v. FERC,

 857 F.3d 388, 392 (D.C. Cir. 2017)(finding that FERC has expertise in

 interpreting the statute it alone administers, and in particular in addressing the

 “public convenience and necessity standard” at issue in this proceeding).


                                           35
Case 3:17-cv-11991-FLW-TJB Document 35 Filed 10/29/18 Page 36 of 36 PageID: 375



 Accordingly, this final factor also weighs against conferring district-court

 jurisdiction.

       In sum, under the Thunder Basin framework, Plaintiff’s challenges are

 subject to the NGA’s exclusivity provision.       First, Congress’s intent to vest

 jurisdiction in the appropriate court of appeals is “fairly discernible” from the

 NGA. Turning to the second prong, the NGA’s mandated administrative process

 and judicial review in the appropriate court of appeals constitute meaningful

 judicial review. Furthermore, a weighing of the remaining factors compels a

 finding that Plaintiff’s claims are subject to the NGA’s exclusivity provision: that

 is, Plaintiff’s claims are not wholly collateral, and lastly, under Elgin and its

 progeny, FERC has the necessary wherewithal to address matters that may

 impact Plaintiff’s constitutional challenges in the first instance.

       Accordingly, I find that under Thunder Basin framework, Congress

 intended to divest district courts of jurisdiction to hear the type of constitutional

 claims brought by Plaintiff here; in that regard, Plaintiff must avail itself of the

 statutory review scheme established by the NGA, because this Court lacks

 subject matter jurisdiction over Plaintiff’s claims.

       Defendants’ motion to dismiss is GRANTED.



 DATED: October 29, 2018                                /s/ Freda L. Wolfson
                                                        Hon. Freda L. Wolfson
                                                        U.S. District Judge




                                          36
